DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 10-19 of U.S. Patent No. 10,600,988 B2 (referred to herein as "Choi").  Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim the same display apparatus having a first support, a display panel disposed on the first support, and a window disposed on the display panel.
Instant Claim 1:  Choi claims a display apparatus comprising: a first support comprising a front surface, a rear surface opposite to the front surface, and one side surface and the other side surface opposite to each other in a first direction; a display Claims 1 and 10-15 of Choi).
Instant Claim 2:  Choi claims that the non-display area extends in the first direction along both sides of the front surface opposite to each other in a second direction crossing the first direction, both sides of the one side surface opposite to each other in the second direction, and both sides of the rear surface opposite to each other in the second direction (Claims 1 and 10-15 of Choi).
Instant Claim 3:  Choi claims that the non-display area extends in a second direction crossing the first direction in another portion of the display panel except for a portion of the display panel overlapping the front surface (Claims 1 and 10-15 of Choi).
Instant Claim 4:  Choi claims that the display panel is disposed on the other side surface to surround the first support, and wherein the window further comprises a second side surface part disposed on the other side surface and surrounding the display panel with the front surface part, the first side surface part, and the rear surface part (Claims 1 and 10-15 of Choi).
Instant Claim 5:  Choi claims that the front surface part comprises: first short sides extending in the first direction to face each other in a second direction crossing Claims 1 and 10-15 of Choi).
Instant Claim 6:  Choi claims that a first length defined as a length of the side surface parts in the second direction is less than a second length defined as a length between the first short sides in the second direction (Claims 1, 3, and 10-15 of Choi).
Instant Claim 7:  Choi claims that a third length defined as a length between the first long sides in the first direction is greater than a fourth length defined as a length of each of the first short sides in the first direction and less than the first length (Claims 1, 3, 4, and 10-15 of Choi).
Instant Claim 8:  Choi claims that each of the first rounded portions has a convexly curved quarter-circular shape (Claims 1, 5, and 10-15 of Choi).
Instant Claim 9:  Choi claims that the rear surface part has the same shape as the front surface part and is bent from one of the side surface parts in the first direction to overlap the front surface part (Claims 1, 6, and 10-15 of Choi).
Instant Claim 10:  Choi claims that the rear surface part comprises: second short sides extending in the first direction to face each other in the second direction; Claims 1, 6, 7, and 10-15 of Choi).
Instant Claim 11:  Choi claims that the display panel has a rectangular shape having long sides extending in the first direction and short sides extending in the second direction (Claims 1, 2, 8, and 10-15 of Choi).
Instant Claim 12:  Choi claims that the front surface part further comprises: a front display area disposed up to the first long sides, having a length less than that of each of the first long sides in the second direction, and disposed between first boundary lines defined as lines each of which connects both sides of each of the first long sides parallel to face each other in the first direction; and front non-display areas disposed with the front display area therebetween in the second direction (Claims 1 and 10-15 of Choi).
Instant Claim 13:  Choi claims that the first side surface part extends from one first long side of the first long sides, and wherein the second side surface part extends from the other first long side of the first long sides (Claims 1 and 10-15 of Choi).
Instant Claim 14:  Choi claims that the first side surface part comprises: a first side display area extending from the front display area; and a first side non-display area extending from the front non-display areas and disposed around the first side display area (Claims 1 and 10-15 of Choi
Instant Claim 15:  Choi claims that the second side surface part comprises: a second side display area extending from the front display area; and second side non-display areas extending from the front non-display areas, wherein the second side non-display areas are disposed with the second side display area therebetween in the second direction, and the second side display area is disposed up to two boundary lines of the second side surface part in the first direction (Claims 1 and 10-15 of Choi).
Instant Claim 16:  Choi claims that the rear surface part further comprises: a rear display area extending from the second side display area; and a rear non-display area extending from the second side non-display areas and disposed around the rear display area (Claims 1 and 10-15 of Choi).
Instant Claim 17:  Choi claims that the display area overlaps the front display area, the first side display area, the second side display area, and the rear display area (Claims 1 and 10-15 of Choi).
Instant Claim 18:  Choi claims that the display apparatus further comprises: a second support disposed on the first support in the second direction; and a third support disposed under the first support in the second direction, wherein the second support and the third support have shapes symmetrical to each other in the second direction, the second support has a lower portion length greater than an upper portion length thereof, the third support has an upper portion length greater than a lower portion length thereof, and each of both side surfaces of the second support in the first direction and both side surfaces of the third support in the first direction has a convexly curved quarter-circular shape (Claims 1 and 10-16 of Choi
Instant Claim 19:  Choi claims that the front surface part is disposed on the front surface of the first support, a front surface of the second support, and a front surface of the third support, the side surface parts are disposed on the side surfaces of the first support, the rear surface part is disposed under the rear surface of the first support, a rear surface of the second support, and a rear surface of the third support, and the display panel is disposed between the window and the first support (Claims 1 and 10-17 of Choi).
Instant Claim 20:  Choi claims that the display apparatus further comprises brackets disposed to cover a top surface of the second support, a bottom surface of the third support, both side surfaces of the second support, and the both side surfaces of the third support (Claims 1, 10-16, and 18 of Choi).
Instant Claim 21:  Choi claims that each of the display panel and the window has flexibility, and the front surface part, the side surface parts, and the rear surface part are integrated with each other (Claims 1, 10-15, and 19 of Choi).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Regards to Claim 21:  Claim 21 recites the limitation "the side surface parts" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, it will be read as "the first side surface [[parts]]part".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD M FLORES JR whose telephone number is (571)270-1466.  The examiner can normally be reached on 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781